DETAILED ACTION

Response to Amendment
Claims 1, 7-11, and 17-29 are currently pending.  Claims 2-6 and 12-16 have been cancelled.  Claims 21-29 are withdrawn from further consideration as being drawn to a non-elected invention.  The previous objection the drawing is withdrawn.  The previous objection to the specification is withdrawn.  The amended claim 1 does overcome the previously stated 102 and 103 rejections.  However, upon further consideration, claims 1, 7-11, and 17-20 are rejected under the following new 103 rejections.  This action is made FINAL as necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shibano et al (US 2015/0228982).  
Regarding claims 1, 7-11, 17, 18, and 20, Shibano et al discloses an lithium ion secondary battery (energy storage device) comprising an electrode (energy storage device electrode) comprising a composite current collector (undercoat foil) comprising a copper foil (current-collecting substrate) and a conductive bonding layer (undercoat 3H (dispersant) and MWCNT (carbon nanotubes / conductive material); wherein the electrode comprising the composite current collector and an active material layer formed on all of a surface of the conductive bonding layer; wherein the thickness of the conductive bonding layer is from 0.05 µm (50 nm) to 10 µm with an example of 300 nm ([0040],[0106],[0109]-[0111],[0184],[0185]).
However, Shibano et al does not expressly teach a thickness of from 1 to 140 nm (claim 1); or a thickness of from 30 to 110 nm (claim 8).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Shibano conductive bonding layer to include thickness of from 30 to 110 nm because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).  There is no evidence of criticality of the claimed thickness of the undercoat layer.  
Examiner’s note:  the Office takes the position that “an infrared absorbance that is not more than 0.017”, “an infrared absorbance that is at least 0.005 and not more than 0.015”, “wherein the infrared absorbance results from absorption by organic constituents included in the thin film”, and “wherein the infrared absorbance results from absorption by carbonyl groups in organic constituents included in the thin film” are inherent characteristics of the Shibano conductive bonding layer.  The conductive bonding layer disclosed in the respective examples in Shibano is obtained by the same material and manufacturing method as the examples in the specification of the present 3H) and the same conductive material (carbon nanotubes) that form a mixture that was subjected to ultrasonic treatment to give a dispersion in which carbon nanotubes were uniformly dispersed and which was free of precipitate as the present invention (Example 1).  In addition, Shibano also discloses that the adhesion between the conductive bonding layer and the current collecting substrate resulted in a “Good” rating in cases where no peeling of the crosscut conductive bonding layer occurred” ([0190],[0191]).  This further supports the contention that the infrared absorbance is an inherent characteristic of the Shibano conductive bonding layer because the present application states that “in order to produce an undercoat foil having a good undercoat layer adhesion, the undercoat layer carbonyl group absorbance must be set to below 0.100 ([0105] of Specification).   Even if this were not the case, a person skilled in the art could have configured, as appropriate, the “infrared absorbance measured using a P-polarization method” in the invention disclosed in Shibano et al to satisfy the defining features set forth in claims 1, 7, and 9-11 of the present application, in accordance with the composition of the conductive bonding layer, the required properties for the current collector, etc.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shibano et al (US 2015/0228982) in view of Yokouchi et al (US 2015/0213967).  The Shibano reference is applied to claim 18 for reasons stated above.
However, Shibano et al does not expressly teach an active material layer that is formed in such a way as to cover all regions of the undercoat layer other than a 
Yokouchi et al discloses an active material layer that formed on a partial surface of a portion where an uncoat layer is formed so that a marginal portion (peripheral edge) of the portion where the undercoat layer is formed is exposed ([0073] and Fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Shibano electrode to include an active material layer that is formed in such a way as to cover all regions of the undercoat layer other than a peripheral edge thereof in order to provide an exposed portion of the undercoat layer for welding the metal tab leads to the undercoat layer ([0090]).

Response to Arguments
Applicant's arguments filed 9/1/21 have been fully considered but they are not persuasive. 
The Applicant argues that “independent claim 1 is amended herein to recite limitations that are not taught, described, or otherwise rendered obvious by the cited art of record”.
In response, the Office first point out that the Applicant has not provided any evidence to show that the property of “an infrared absorbance of not more than 0.017” is not an inherent characteristic of the Shibano conductive bonding layer.  Based upon the similarities between the Shibano conductive bonding layer and the undercoat layer of the present invention, one of ordinary skill would have expected both layers to have the same properties.  In addition, the data provided in the specification of the present application is insufficient to show evidence of unexpected results of the claimed range prima facie case of obviousness exists.  

   Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729